DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 52, line 1, replaced “claim 51” with “claim 49”.
Allowable Subject Matter
Claims 43-49 and 52-60 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 43 and 48, the prior art fails to disclose, in combination with other limitations of the claim, a method comprising detecting a displacement of the distal end of the ultrasonic device based on detect reflected vibration.
The closest prior art US 2009/0292296 to Pansky et al. disclose method and device for recanalization of total occlusions comprises a hydraulic device having active bellows that expand due to hydraulic waves that moves distally cause by a mechanical plunger within the hydraulic lumen.  The prior art disclose a tissue sensor for measuring .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHONG SON H DANG/Primary Examiner, Art Unit 3771